Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2.	Claim 5 is objected to because of the following informalities:  Claim 5 recites "The vacuum cleaner", which needs to be changed to --a .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onishi et al. (US6553613B2), hereinafter Onishi.
Regarding claim 1, Onishi teaches 
a steering arrangement (combined bendable portions 11, 12, 13, figure 4) between a body (nozzle unit 6, figure 1) of the vacuum cleaner nozzle (see figure 3) and a connector (second connection pipe 8, figure 2) that is connectable to a unit having a handle (see figure 1), wherein the steering hinge arrangement (combined bendable portions 11, 12, 13, figure 4) comprises first (bendable portion 12, figure 3; col 4 lines 5 -6) and second (bendable portion 11, figures 3-4; col 3 lines 65 - 67) steering hinges, characterized in that the first steering hinge is operational until a first steering angle, the second steering hinge is operational from the first steering angle, and a transmission ratio of the second steering hinge exceeds a transmission ratio of the first steering hinge (col 3 lines 65-67, col 4 lines 2 -15; the bendable portion 12 is capable moving up and down, while the bendable portion 11  controls main body from turning over and capable of rotating to angles greater than 90 degrees).
Regarding claim 2, Onishi teaches first steering angle is determined by first shaped features (first pipe 7a, figures 3, 4a, 4b) on the first steering hinge (bendable portion 12, figure 3) interacting with second shaped features (second pipe 7b, figure 3) on the second steering hinge (bendable portion 11, figure 3).
(spring 22, figures 4-8) between the second steering hinge (bendable portion 11, figure 4b) and the body (nozzle unit 6, figure 4b) hampers the second steering hinge from being fully engaged before the first steering hinge (bendable portion 12, figure 3) has reached the first steering angle (col 5 lines 1-20).
Regarding claim 4, Onishi teaches first steering hinge (bendable portion 12, figure 3, mounted at an angle on nozzle unit 6 ) is mounted at a larger angle with respect to a longitudinal axis of the connector (second connection pipe 8, figure 3) than the second steering hinge (bendable portion 11, figure 4b).
Regarding claim 5, Onishi teaches a vacuum cleaner (main body 1, figure 1) comprising a dust processing unit (electric blower 2, figure 1) and a handle (handle portion 3, figure 1), and the vacuum cleaner nozzle (see figures 1 and 3).
Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Courtney (US7979959B2) teaches a vacuum cleaner accessory that is capable of rotating at several points.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH AKYAA FORDJOUR whose telephone number is (571)272-0390.  The examiner can normally be reached on Monday- Friday 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723